Citation Nr: 1021408	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for hepatitis C, claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In March 2009, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to obtain any records 
relating generally or specifically to VA's referral of the 
Veteran to the University of Nebraska Medical Center (UNMC); 
and to obtain copies of all medical records concerning the 
Veteran's January 2005 thoracic aortic aneurysm surgery at 
the UNMC.  Having completed the required directives, in 
October 2009, the AMC issued a Supplemental Statement of the 
Case and, subsequently, returned the case to the Board.  As 
such, the Board finds that the provisions of the Board's July 
2009 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran was provided a travel Board hearing in July 2007.  
A transcript of the testimony provided at this hearing has 
been associated with the claims file.


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
Veteran contracted hepatitis C as a result of treatment at a 
VA medical center.  






CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C are met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board is granting the benefits sought on appeal, the 
duty to notify and the duty to assist need not be discussed.

II.  Compensation under 38 U.S.C.A. § 1151

a.  Factual background.  The Veteran seeks compensation for 
hepatitis C under 38 U.S.C.A. § 1151.  He claims that he 
incurred this disability as a result of treatment at a VA 
facility.  The evidence will be summarized briefly following.

The Veteran's service treatment records contain no notation 
or diagnosis for hepatitis C.  

Reviewing the post-service evidence in the claims file, the 
record contains no diagnosis for hepatitis C until August 
2005.  The record contains no indication that the Veteran 
engaged in behavior, other than undergoing recent surgical 
procedures, which would carry a risk for exposure to 
Hepatitis C.  The record contains credible evidence 
indicating that the Veteran was a blood donor for many years 
after service, donating for the final time in July 2004.  

In a November 2004 VA treatment record, the examiner 
diagnosed a thoracic aneurysm.

January 2005 private treatment records, specifically records 
from the University of Nebraska Medical Center (UNMC), 
indicate that the Veteran underwent thoracic aneurysm repair 
surgery.  During said surgery, hospital personnel gave the 
Veteran blood transfusions.

February 2005 and March 2005 VA treatment records indicate 
treatment for an MRSA infection of the Veteran's surgical 
wound.  In March 2005, the Veteran also underwent an 
endograft placement.  During the period from February 2005 
and March 2005, VA personnel gave the Veteran a series of 
blood transfusions, including seven units of packed blood 
cells.  Contemporaneous documents indicate that both the 
Veteran and the donated blood were negative for infection at 
the time of transfusion.  

June 2005 VA treatment records indicate overnight 
hospitalization for closure of the non-healing thoracic 
wound.  Testing at that time indicated essentially normal 
liver studies.  No blood transfusions were used at this time.  

In an August 2005 VA treatment record, the examiner noted 
elevated transaminases.  Subsequent testing indicated acute 
hepatitis C.   

In a July 2006 VA treatment record, the examiner indicated 
that the Veteran's hepatitis C was most likely contracted 
from transfusion during treatment in 2004 for a thoracic 
aneurysm.  

In an October 2006 VA treatment record, the examiner noted 
that the Veteran was a blood donor, with a lifetime donation 
of 68 pints, the last occurring in July 2004.  He also noted 
that he had no risk factors for hepatitis C, except for the 
surgery and blood transfusions.  He indicated that the VA 
blood transfusions occurred in late February and early March 
2005 and the elevation of transaminases did not occur until 
August 2005.  As a result, he found it unlikely that the 
exposure to hepatitis C was in February or March 2005.  He 
believed that the exposure likely occurred in June 2005, 
during the hospitalization for closure of the thoracic wound.  

In a December 2006 VA treatment record, the examiner 
indicated that the Veteran inquired about the possibility 
that his hepatitis C infection resulted from infection from a 
health care worker.  The examiner indicated that it would be 
impossible to prove or disprove such a possibility.  

In a December 2006 VA medical opinion, the clinician noted 
that he had reviewed the entire claims file prior to writing 
his conclusions.  After discussing the situation with the 
Veteran and his wife for more than 45 minutes, he called the 
blood bank and the epidemiology department of the VA.  At 
that time, he was told that the matter had been investigated 
and the American Red Cross had been called.  As a result of 
this investigation, they had concluded that the Veteran did 
not contract hepatitis C from the blood he received at the 
VA.  He also called the UNMC to inquire about the 
transfusions that the Veteran had received at that facility.   
UNMC personnel told him that they would need to look into the 
matter.  The clinician stated that it was extremely unlikely 
that the Veteran would contract the infection from a 
contaminated surgical instrument or from a health care 
worker.  As such, he believed that the source of the 
Veteran's hepatitis C infection was a mystery and that it was 
possible that the source would never be found.  As the 
documentation indicated that the blood received by the 
Veteran at the VA was not contaminated, the clinician could 
not find that the Veteran's hepatitis C was caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA in furnishing medical care.  

In a May 2007 statement, the American Red Cross reported that 
the Veteran received blood transfusions taken from nine 
donors in January 2005, the date of the Veteran's surgical 
procedure at UNMC.  A review of the donor's health histories 
and test results were acceptable upon donation.  The American 
Red Cross found that all nine donors could be excluded as the 
source of infection based on subsequent test results.  

b.  Law and Regulations.  Compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004). A review of the record reveals 
that the Veteran's claim for compensation was received in 
August 2003.

For claims received by VA on or after October 1, 1997, in 
order for compensation for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
to be authorized, there must be actual causation not the 
result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress. The additional disability or 
death must not have been due to the Veteran's failure to 
follow medical instructions.  38 C.F.R. § 3.361 (2009).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that is in relative equipoise regarding the 
question as to whether the Veteran contracted hepatitis C 
during medical care at a VA facility.  The record contains no 
indication that the Veteran engaged in any behavior, other 
than surgically required blood transfusions, that carried a 
risk of hepatitis C infection.  The objective medical 
evidence indicates that, in early 2005, the Veteran was given 
blood transfusions at both a VA and a non-VA facility.  In 
August 2005, he was first diagnosed with hepatitis C.  

In a December 2006 VA medical opinion, a clinician concluded 
that the Veteran's hepatitis C was not caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA in furnishing medical care.  In his report, he indicated 
basing this decision on an investigation performed by the 
hospital itself, indicating that the blood given to the 
Veteran was not tainted.  Accepting these findings, he stated 
that source of the Veteran's hepatitis C infection was a 
mystery and that it was possible that the source would never 
be found.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In this instance, the Board notes that, in his December 2006 
report, the VA clinician did not indicate reviewing evidence 
favorable to the Veteran.  For example, in a July 2006 VA 
treatment record, the examiner indicated that the Veteran's 
hepatitis C was most likely contracted from transfusion 
during treatment for a thoracic aneurysm.  Moreover, in an 
October 2006 VA treatment record, the examiner noted that the 
Veteran's hepatitis C exposure likely occurred in June 2005, 
during the hospitalization for closure of the thoracic wound.  
The Board notes that these opinions are each, in their own 
way, flawed.  For example, the July 2006 examiner did not 
cite any clinical evidence for her opinion and did not state 
whether the transfusion occurred at a VA facility.  Also, the 
October 2006 examiner did not indicate how the Veteran would 
have been exposed to hepatitis C in June 2005 during a 
procedure in which no blood transfusions were given.  
However, as these records constitute objective evidence in 
support of the Veteran's claim, the December 2006 VA 
clinician should have at least noted them in his report.  As 
he failed to do so, the Board finds the probative value of 
his report to be weakened.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 
duty to assess the weight to be given to the evidence).  

Reviewing the evidence, the Board notes that the Veteran was 
diagnosed with hepatitis C seven months after receiving blood 
transfusions and a non-VA facility and five months after 
receiving multiple blood transfusions at a VA facility.  
Although the December 2006 VA medical report indicates that 
the cause of the Veteran's hepatitis C infection was a 
"mystery," the record contains medical evidence indicating 
that it was contracted during recent medical care.  
Therefore, as the Veteran only received medical care at two 
facilities just prior to his hepatitis C diagnosis, the Board 
finds that there is at least an equal possibility that the 
infection occurred at the VA facility.  As such, the Board 
finds that the evidence is in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107.  Entitlement to disability benefits under 
38 U.S.C.A. § 1151 for hepatitis C, claimed as a result of VA 
medical treatment, is granted.


ORDER

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for hepatitis C, claimed as a result of VA medical treatment, 
is granted.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


